


Exhibit 10.44

 

EMPLOYMENT AGREEMENT

 

THIS IS AN EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 30, 2006,
by and between Interline Brands, Inc., a New Jersey corporation (the “Company”)
and Lucretia Doblado (the “Executive”).

 

WHEREAS, the Executive desires to be employed by INTERLINE;

 

WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to provide for the employment of the Executive by
the Company;

 

WHEREAS, the Company conducts its business throughout the United States (the
“Business Territory”);

 

WHEREAS, the Company’s principal headquarters are located in Florida, and
Executive will, as a part of his duties hereunder, report to management at the
Company’s headquarters and may, from time to time, travel to the Company’s
headquarters in the performance of his duties hereunder; and

 

WHEREAS, the Executive is willing to accept and continue his employment on the
terms hereinafter set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration and intending to be legally bound
hereby, the parties agree as follows:

 

1.               Term of Employment. The Executive’s term of employment with the
Company under this Agreement shall begin and his employment under the Prior
Agreement shall end on the Effective Date, and unless sooner terminated as
hereafter provided, shall continue for one year (the “Employment Term”);
provided that the Employment Term shall automatically be extended for successive
one-year periods unless either party gives written notice of such party’ s
intention not to extend the Employment Term not less than 60 days prior to the
expiration of the then current Employment Term.

 

The termination of the Executive’s employment at the end of the Employment Term
or any successive one year period thereafter on account of the Company giving
notice to the Executive of its desire not to extend the Employment Term in
accordance with the provisions of this Section 1 shall be treated for all
purposes as a termination without Cause pursuant to Section 7(c), and the
provisions of Section 7(c) shall apply to such termination. The termination of
the Executive’s employment at the end of the Employment Term or any successive
one year period thereafter on account of the Executive giving notice to the
Company or his desire not to extend the Employment Term in accordance with the
provisions of this Section 1 shall be treated for all purposes as a voluntary
termination pursuant to Section 7(d), and the provisions of Section 7(d) shall
apply to such termination.

 

2.               Position.

 

(a)           The Executive shall serve as Chief Information Officer of the
Company. In such position, the Executive shall have such duties and authority as
arc customarily associated with such position and agrees to perform such duties
and functions as shall from time to time be assigned or delegated to him by the
Chief Executive Officer of the Company or his designee.

 

--------------------------------------------------------------------------------


 

(b)           During the Employment Term, the Executive will devote
substantially all of his business time and best efforts to the performance of
his duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict with the rendition
of such services, either directly or indirectly, without the prior written
consent of the President and Chief Executive Officer of the Company or the Board
of Directors (the “Board”) of the Company or a committee thereof.

 

3.             Base Salary. During the Employment Term, the Company shall pay
the Executive an annual base salary (the “Base Salary”) at the annual rate of
$240,000 payable in regular installments in accordance with the Company’ s usual
payroll practices. The Base Salary may, in the Company’s discretion, be upwardly
adjusted.

 

4.             Bonus. With respect to each calendar year during the Employment
Term, the Executive shall be eligible to earn an annual bonus award of up to 40%
percent of the base Salary (the “Bonus”), based upon and subject to the terms of
any bonus plan established by the President, the Board or a committee thereof
from time to time.

 

5.             Employee Benefits and Perquisites. During the Employment Term,
the Executive shall be eligible to participate in the Company’s employee benefit
plans (including, without limitation, its health insurance and short term and
long term disability insurance plans) on the same basis as those benefits are
generally made available to other executives of the Company. Executive shall
also be entitled to an automobile allowance of $600 per month. All of the
benefits and perquisites described in this Section 5 shall hereafter be referred
to collectively as the “Benefits”.

 

6.             Business Expenses. During the Employment Term, reasonable
business expenses incurred by Executive in the performance of his duties
hereunder shall be reimbursed by the Company in accordance with the Company’s
policies on expense reimbursement, in effect from time to lime.

 

7.             Termination. Notwithstanding any other provision of this
Agreement:

 

(a)           For Cause by the Company.  The Employment Term and the Executive’s
employment hereunder may be terminated by the Company for “Cause.” For purposes
of this Agreement, “Cause” shall mean (i) the Executive’ s gross neglect of, or
willful and continued failure to substantially perform, his duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness); (ii) a willful act by the Executive against the interests of the
Company or its affiliates or which causes or is intended to cause harm to the
Company or its affiliates or their stockholders; (iii) the Executive’ s
conviction, or plea of no contest or guilty, to a felony under the laws of the
United States or any state thereof or of a lesser offense involving dishonesty,
the then of Company property or moral turpitude; or (iv) a material breach of
the Agreement by the Executive which is not cured by the Executive within 20
days (where the breach is curable) following written notice to the Executive by
the Company of the nature of the breach. Upon termination of the Executive’s
employment for Cause pursuant to this Section 7(a), the Executive shall be paid
any accrued and unpaid Base Salary and Benefits through the date of termination
and shall have no additional rights to any compensation or any other benefits
under the Agreement or otherwise.

 

(b)           Disability or Death.  The Employment Term and the Executive’s
employment hereunder shall terminate upon his death or if the Executive is
unable for an aggregate of six (6) months in any twelve (12) consecutive month
period to perform his duties due to the Executive’s physical or mental
incapacity, as reasonably determined by the Board or a committee thereof (such
incapacity is hereinafter referred to as “Disability”). Upon termination of the
Executive’s employment hereunder for either Disability or death, the Executive
or his estate (as the case may be) shall be entitled to receive (i) any accrued
and unpaid Base Salary and Benefits and (ii) a bonus for the calendar year in
which termination occurs. equal to the bonus which the Executive would have been
entitled to ifhe had remained employed by the Company at the end of such
calendar year, multiplied by a fraction, the numerator of which is the number of
days in such calendar

 

--------------------------------------------------------------------------------


 

year that have elapsed preceding the date of death or termination of employment
and the denominator of which is 365 (a “Pro Rata Bonus”), provided such Pro Rata
Bonus shall not be payable until such time as the Executive would have received
the bonus had his employment not terminated. Upon termination of the Executive’s
employment due to Disability or death pursuant to this Section 7(b), the
Executive shall have no additional rights to any compensation or any other
benefits under this Agreement. All other benefits, if any, due the Executive
following his termination for Disability or death shall be determined in
accordance with the plans, policies and practices of the Company.

 

(c)           Without Cause by the Company. The Employment Term and the
Executive’s employment hereunder may be terminated by the Company without
·’Cause.” If the Executive’s employment is terminated by the Company without
“Cause” (other than by reason of Disability or death), the Executive shall be
entitled to receive (i) any accrued and unpaid Base Salary and Benefits,
(ii) continuation of the Executive’ s Base Salary for a period of 12 months from
the date of termination (the “Severance Payment”), (iii) continuation of the
Executive’s health and dental benefits on the same basis as those benefits are
generally made available to other executives of the Company to the extent
permitted under the applicable health or dental plan, and (iv) a Pro Rata Bonus
payable 90 days following the calendar year in which the termination occurs.
Upon termination of Executive’s employment by the Company without Cause pursuant
to this Section 8(c), Executive shall have no additional rights to any
compensation or any other benefits under this Agreement. All other benefits, if
any, due Executive following Executive’ S termination of employment by the
Company without Cause shall be determined in accordance with the plans, policies
and practices of the Company.

 

(d)           Voluntary Termination by Executive. The Executive shall provide
the Company 30 days’ advance written notice in the event the Executive
voluntarily terminates his employment; provided that the Company may, in its
sole discretion, terminate the Executive’ s employment prior to the expiration
of the 30-day notice period. In such event and upon the expiration of such
30-day period (or such shorter time as the Company may determine), the
Executive’s employment under this Agreement shall immediately and automatically
terminate, and the Executive’s rights hereunder shall be limited to receiving
any Base Salary earned and unpaid as of the Executive’s termination date.

 

(e)           Termination for Good Reason. The Executive may terminate his
employment hereunder for “Good Reason” at any time during the Employment Tenn.
For purposes of the Agreement, “Good Reason” shall mean (i) a material breach of
the terms of this Agreement by the Company, (ii) the Company requiring the
Executive to move his primary place of employment more than thirty-five (35)
miles from the then current place of employment, if such move materially
increases his commute, or (iii) a material diminution of the Executive’ s
responsibilities, provided that any of the foregoing is not cured by the Company
within twenty (20) days following receipt of written notice by the Executive to
the Company of the specific nature or the breach. No termination for Good Reason
shall be permitted unless the Company shall have first received written notice
from the Executive describing the basis of such termination for Good Reason. A
termination of the Executive’s employment for Good Reason pursuant to this
Section 7(e) shall be treated for purposes of this Agreement as a termination by
the Company without Cause and the provisions of Section 7(c) relating to the
payment of compensation and benefits shall apply.

 

(f)            Benefits/Release. In addition to any amounts which may be payable
following a termination of employment pursuant to paragraphs (b)-(e) of this
Section 7, the Executive or his beneficiaries shall be entitled to receive any
benefits that may be provided for under the terms of an employee benefit plan in
which the Executive is participating at the time of termination. Notwithstanding
any other provision of this Agreement to the contrary, the Executive
acknowledges and agrees that any and all payments. other than the payment of any
accrued and unpaid Base Salary and Benefits, to which the Executive is entitled
under this Section 7 arc conditioned upon and subject to the Executive’s
execution of a general waiver and release, in such form as may be prepared by
the Company’ s attorneys. of all claims and issues arising under the Employment
Agreement or Executive ‘s employment with the Company, except for such matters
covered by

 

--------------------------------------------------------------------------------


 

provisions of this Agreement which expressly survive the termination of this
Agreement.

 

(g)           Except as provided in this Section 7, the Company shall have no
further obligation or liability under this Agreement following a termination of
employment by the Executive.

 

(h)           Notice of Termination. Any purported termination of employment by
the Company or by the Executive shall be communicated by written notice of
termination to the other party hereto in accordance with Section 12(h) hereof.

 

8.             Non-Competition.

 

(a)           The Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates, the valuable
confidential business information in such Executive’s possession and the
customer goodwill associated with the ongoing business practice of the Company
and its affiliates, and accordingly agrees as follows:

 

(i)            During the Employment Term and, for a period ending on the
expiration of two years following the termination of the Executive’s employment
(the “Restricted Period”). the Executive will not, directly or indirectly,
anywhere within the Business Territory (1) engage in any business for the
Executive’s own account that competes with the business of the Company or any of
its affiliates that are engaged in a business similar to the business of the
Company (the “Company Affiliates”), (2) enter the employ of, or render any
services 10, any person engaged in any business that competes with the business
of the Company or the Company Affiliates, (3) acquire a financial interest in,
or otherwise become actively involved with, any person engaged in any business
[hat competes with the business of the Company or the Company Affiliates,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal. agent, trustee or consultant, or (4) interfere with
business relationships (whether formed before or after the date of this
Agreement) between the Company or the Company Affiliates and customers or
suppliers of the Company or the Company Affiliates.

 

(ii)           Notwithstanding anything to the contrary in this Agreement. the
Executive may directly or indirectly own, solely as a passive investment,
securities of any person engaged in the business of the Company or the Company
Affiliates which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if the Executive (I) is not a controlling person
of, or a member of a group which controls, such person and (2) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of such person.

 

--------------------------------------------------------------------------------


 

(iii)          During the Restricted Period, and for an additional one year
after the end of the Restricted Period, the Executive will not, directly or
indirectly, (1) without the written consent of the Company, solicit or encourage
any employee of the Company or the Company Affiliates to leave the employment of
the Company or the Company Affiliates, or (2) without the written consent of the
Company (which shall not be unreasonably withheld), hire any such employee who
has left the employment of the Company or the Company Affiliates (other than as
a result of the termination of such employment by the Company or the Company
Affiliates) within one year after the termination of such employee’s employment
with the Company or the Company Affiliates.

 

(iv)          During the Restricted Period, the Executive will not, directly or
indirectly. solicit or encourage to cease to work with the Company or the
Company Affiliates any consultant then under contract with the Company or the
Company Affiliates.

 

(b)           It is expressly understood and agreed that although the Executive
and the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Executive, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

9.             Confidentiality. The Executive will not at any time (whether
during or after his employment with the Company) disclose or use for his own
benefit or purposes or the benefit or purposes of any other person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any Company
Affiliate, any trade secrets, information, data, or other confidential
information relating to customers, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
manufacturing processes, financing methods, plans, or the business and affairs
of the Company generally, or of any subsidiary or affiliate of the Company,
provided that the foregoing shall not apply to information which is generally
known to the industry or the public other than as a result of the Executive’s
breach of this covenant. The Executive agrees that upon termination of his
employment with the Company for any reason, he will return to the Company
immediately all memoranda books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company and its affiliates, except that he may retain personal notes,
notebooks and diaries. The Executive further agrees that he will not retain or
use for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company or any Company Affiliate.

 

10.           Specific Performance. The Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or Section 9 would be inadequate and, in recognition of
this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

 

11.           Independence, Severability and Non-Exclusivity. Each of the rights
and remedies set forth in this Agreement shall be independent of the others and
shall be severally enforceable and all of such rights and remedies shall be in
addition to and not in lieu of any other rights and remedies available to the
Company or its affiliates under the law or in equity. If any of the provisions
contained in this Agreement, including without limitation, the rights and
remedies enumerated herein, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, or rights or remedies,

 

--------------------------------------------------------------------------------


 

which shall be given full effect without regard to the invalid portions.

 

12.           Miscellaneous.

 

(a)           Governing Law and Exclusive Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
without regard to its conflicts of law doctrine. The parties agree that any
disputes between them may be heard only in the state or federal courts in the
State of Florida, and the parties hereby consent to venue and jurisdiction in
those courts.

 

(b)           Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of the Executive by
the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject mailer
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

 

(c)           No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

(d)           Severability. In the event that anyone or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

(e)           Assignment. This Agreement shall not be assignable by the
Executive. This Agreement may be assigned by the Company to a company which is a
successor in interest to substantially all of the business operations of the
Company or to the financial institution(s) providing the Company’s senior credit
facility. Such assignment shall become effective when the Company notifies the
Executive of such assignment or at such later date as may be specified in such
notice. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor company,
provided that any assignee expressly assumes the obligations, rights and
privileges of this Agreement.

 

(f)            No Mitigation. The Executive shall not be required to mitigate
the amount of any payment provided for pursuant to this Agreement by seeking
other employment and, to the extent that the Executive obtains or undertakes
other employment, the payment will not be reduced by the earnings of the
Executive from the other employment.

 

(g)           Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

(h)           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, in the
case or the Executive, to the Executive’s address on file with the Company; all
notices to the Company shall be directed to the attention or the Chief Executive
Officer. Either party may furnish an alternative notice address to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

 

(i)            Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(j) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

/s/ Lucretia Doblado

 

 

Name:

Lucretia Doblado

 

 

 

 

 

 

 

 

 

 

INTERLINE BRANDS, INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ Michael Grebe

 

 

 

Michael Grebe President & Chief Executive Officer

 

--------------------------------------------------------------------------------
